
	

114 SRES 281 ATS: Designating the week of October 5 through October 9, 2015, as ‘‘National Health Information Technology Week’’ to recognize the value of health information technology in transforming and improving the healthcare system for all people in the United States.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 281
		IN THE SENATE OF THE UNITED STATES
		
			October 7, 2015
			Ms. Stabenow (for herself and Mr. Thune) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of October 5 through October 9, 2015, as ‘‘National Health Information
			 Technology Week’’ to recognize the value of health information technology
			 in transforming and improving the healthcare system for all people in the
			 United States.
	
	
 Whereas 2015 celebrates the 10th anniversary of National Health Information Technology Week; Whereas Congress has emphasized that the use of health information technology is essential to providing coordinated care, expanding access to care, and improving the quality and safety of the mental and physical health of all people in the United States;
 Whereas health information technology is essential for improving patient care, ensuring patient safety, stopping duplicative tests and paperwork, and reducing healthcare costs;
 Whereas Congress has recognized that the convergence of medical advances, health information technology, and high-speed broadband networks are transforming the delivery of care by bringing the healthcare provider and patient together virtually, especially those in disadvantaged populations and geographies;
 Whereas by 2020, the market segment for the healthcare-related Internet of Things, which allows data to move among people, sensors, and machines, is expected to approach $120,000,000,000;
 Whereas personalized medicine is an important emerging healthcare topic that includes the tailoring of medicines and treatments to the unique genetic blueprint and lifestyle and environmental data of each patient and comparing that information to the information of other individuals to predict illness and determine best treatments;
 Whereas Congress has recognized and taken action to modernize regulations so as to grow the health information technology market, improve the health of all people in the United States, create high-demand jobs, and stimulate market innovation; and
 Whereas it is necessary to continue activities that are foundational to the transformation of healthcare delivery in the United States, including—
 (1)innovation in health information technology; (2)opening interoperability between systems and devices; and
 (3)the exchange of health information confidently and securely among different providers, systems, and insurers: Now, therefore, be it
			
	
 That the Senate— (1)designates the week of October 5 through October 9, 2015, as National Health Information Technology Week;
 (2)recognizes the value of information technology and management systems in transforming healthcare for the people of the United States;
 (3)encourages all interested parties to promote the use of information technology and management systems to transform the healthcare system of the United States; and
 (4)calls on all people to be engaged in their mental and physical health through the use of health information technology.
			
